PER CURIAM.
In our opinion dated October 11, 2001, Amendments to Florida Probate Rules, 807 So.2d 622 (Fla.2001), we adopted amendments to Florida Probate Rules 5.025, 5.340, 5.860, and 5.365 proposed by the Florida Probate Rules Committee in its emergency petition. We gave interested parties an opportunity to comment on the amendments and we have received one comment from Henry P. Trawick, Jr., Esq., for which we are appreciative.
We have considered Mr. Trawick’s comments. In regard to his comment that the amendments to rules 5.340(f) and 5.360(a) are substantive rather than procedural matters, this Court has a history of adopting statutory enactments in its rules (e.g., Code and Rule of Evidence 90.91, In re Florida Evidence Code, 638 So.2d 920 (Fla.1993); Florida Probate Rule 5.050, In re Florida Rules of Probate and Guardianship Procedure, 324 So.2d 38 (Fla.1975); and Florida Rule of Criminal Procedure 3.160 (formerly 1.360), In re Florida Rules of Criminal Procedure, 196 So.2d 124 (Fla.1967)), and we adopt these amendments in that manner. The legislature certainly will amend the statute if it considers an amendment appropriate, and the Court will respond accordingly.
The amendments to Florida Probate Rules 5.025, 5.340, 5.360, and 5.365 are adopted as published in our opinion dated October 11, 2001.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.